■HUGHES, J.
Harry L. Conn et al, as trustees, brought an action in the Van Wert Common Pleas to restrain John J. Jones, the county treasurer, from collecting taxes on certain real estate in the hands of the trustees for 1922 and 1923, upon the theory that the property is that of the Marsh Foundation, a purely charitable institution, and that the property sought to be taxed, is exempt from taxation under the laws of the state.'
The Common Pleas denied Conn the relief sought and the case was appealed to the Court of Appeals which held:
1. It will not be necessary to discuss the questions touching the question of exemption of the property from taxation if there is complete relief provided for by the Code for grievances complained of by Conn; it being conceded that no effort was made to procure relief in any other manner than by injunction.
2. Under the chapter beginning with 5579 GC. it is clear that the legislature reposed in the tax commission the complete direction and supervision of the taxing and assessing of all property in the state.
3. Within the provisions of this chapter there is a provision made for hearing and determining all complaints of any person relative to any question respecting the liability of his property placed upon the tax duplicate or respecting and exemption therefrom.
4. Provisions are therein made for the hearing and determination of all such questions and since this chapter affords to Conn full and complete administrative remedies for correction of the wrong complained of, and having failed to pursue these remedies, the relief of injunction cannot be decreed as prayed for.